     Case 2:20-cv-00238-Z-BR Document 9 Filed 12/17/20               Page 1 of 4 PageID 28



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION


WILLIE KEITH OLIVER,                             §
                                                 §
        Petitioner,                              §
                                                 §
v.                                               §           2:20-CV-238-Z-BR
                                                 §
DIRECTOR,                                        §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
        Respondent.                              §


                                ORDER TO SHOW CAUSE and
                                INSTRUCTIONS TO PARTIES

 ** THIS ORDER MAKES SIGNIFICANT CHANGES TO COURT PROCEDURES IN
          PLACE BEFORE DECEMBER 15, 2020 IN THIS DIVISION **

Executive Summary:

     (1) This Order is designed to assist the pro se prisoner Petitioner, who may lack a
         complete administrative record and possibly cannot afford copies, to better
         understand what documents are before the Court and appropriately tailor briefing.
     (2) This Order is also designed to facilitate the Court’s review of the record and
         briefing and enhance efficiency for the Court and all parties.
     (3) This Order creates a new requirement for a Table of Contents for the complete
         administrative record and requires the Table of Contents to be served on the pro se
         prisoner Petitioner.
     (4) This Order requires the filing of the complete state administrative record BEFORE
         briefing deadlines and changes how records must be cited in briefing.


       A petition for a writ of habeas corpus has been filed in this Court under the provisions of
28 U.S.C. § 2254, et seq. As the Court has recently determined that the decision-making
process may be improved by certain changes in procedure, please review this Order
carefully—particularly the language in bold—and comply with all instructions set forth
herein. Filing of a non-compliant motion may result in the document being struck from the
record.

        Pleadings and briefs are required and/or permitted as laid out by this Order.
  Case 2:20-cv-00238-Z-BR Document 9 Filed 12/17/20                   Page 2 of 4 PageID 29



       ADMINISTRATIVE RECORD:                    Respondent is directed to file the complete
administrative record within 70 days after entry of this Order. Even if filing a preliminary
answer in lieu, or in addition to, an answer on the merits of the petition, a complete administrative
record must be filed with the Court.

        Along with the administrative record, the Respondent shall file a preceding “Table of
Contents,” identifying the documents contained in the administrative record by full name
(e.g., Judgment of Conviction in Cause No. xxx; Petition for Discretionary Review, Cause
No. xxx; 11.07 Writ in Cause No. xxx; Motion for Reconsideration in Cause No. xxx). The
Respondent must serve a copy of the Table of Contents to the administrative record on the
pro se prisoner Petitioner.

        CITATIONS TO THE ADMINISTRATIVE RECORD IN BRIEFING:                          A pro se
prisoner is not entitled to free copies of the complete administrative record pursuant to Fifth
Circuit precedent. Deem v. Devasto, 140 F. App’x 574, 575 (5th Cir. 2005) (“[T]here is no
constitutional mandate that a habeas petitioner must be provided a free copy of his state
habeas trial record.”). However, as required by Rule 5(c) of the Rules Governing Section
2254 Cases in the United States District Courts, the Respondent must continue to serve the
Appendix, outlined by this Order, on the Petitioner. Despite the requirement to continue to
file the Appendix, citations to the administrative record in the Respondent’s briefing shall
include the full name of the referenced document (as identified by the Table of Contents to
the administrative record), but shall cite directly to the complete administrative record, not
directly to the Appendix (although a secondary citation to the Appendix as well is permitted).
Through this procedure, the Petitioner can identify the relevant documents before the
Court—both referenced by the Respondent and those only contained in the complete
administrative record—and is therefore provided a more complete understanding of the
Respondent’s briefing so as to formulate an appropriate reply.

        As evidenced by the deadlines and reasoning above, the administrative record must
be filed in ADVANCE of any briefing, and citations to the administrative record by the
Respondent must be to the ECF document and page number (e.g., ECF No. XX, page XX),
not to the Appendix or to any bates numbering on the administrative record. Only in this
manner may all documents referenced in the Court’s opinion(s) be transparent to both
parties and more readily facilitate the Court’s review of the complete record.

       The Petitioner, when citing to records, must also identify documents by the full name
of the document (identified in the Table of Contents) but need not cite directly to the ECF
document and page number in briefing, as a copy of the complete administrative record is
not available at no cost to the prisoner. Petitioner should not send state court records to the
Court unless s/he has a personal copy for her/his own records and s/he believes the document
is absent from the administrative record because it is not listed in the Table of Contents,
because the Respondent must provide the complete administrative record to the Court,
including state writs, judgments, transcripts, etc.

        Cases from other districts and circuits should be cited only in conjunction with relevant
cases from this circuit or district or when no binding authority on point exists in this circuit.


                                              Page 2 of 4
  Case 2:20-cv-00238-Z-BR Document 9 Filed 12/17/20                   Page 3 of 4 PageID 30




       RESPONDENT’S ANSWER: Respondent is directed to answer this petition within 90
days after entry of this Order, answering in substance as required by Rule 5 of the Rules
Governing Section 2254 Cases in the United States District Courts. Any argument for dismissal of
a delayed, abusive, successive, or time barred application, or for failure to exhaust state court
remedies, may be made in a preliminary answer or dispositive motion in lieu, or in addition to, an
answer of a substantive answer on the merits.

         Note on the “Appendix” of documents from the administrative record: Under Rule
5(c) of the Rules Governing Section 2254 Cases in the United States District Courts, Respondent
shall designate as exhibits any portion of the state court records on which Respondent relies (i.e.,
cites) in the answer, preliminary answer, or dispositive motion and shall include such exhibits in a
separate Appendix filed simultaneously with the answer, preliminary answer, or dispositive
motion.

        A copy of Respondent’s answer, preliminary answer, or dispositive motion, together with
the Appendix containing only the above-mentioned exhibits, shall be served on Petitioner (along
with the Table of Contents to the complete administrative record as outlined above) by
mailing such instruments to him at the address set out in the petition or to Petitioner’s attorney of
record, if any, and a certificate shall be filed with the United States District Clerk evidencing
such service.

        PETITIONER’S REPLY/RESPONSE: A reply to Respondent’s answer or preliminary
answer or a response to any other dispositive motion is not required. However, if Petitioner wishes
to file a reply or response, he shall do so within 28 days of service of Respondent’s answer,
preliminary answer, or dispositive motion. Any reply or response must be limited to the
arguments raised by Respondent and shall not, under any circumstances, include any new
allegations of fact or advance any new grounds for relief.

        MOTIONS: Unless otherwise directed by the Court, motion practice is controlled by
Local Rules 5.1 and 7.1. Each motion for relief must be clearly identified in its title and must be
filed with the Clerk. Any response to a motion must be filed within 21 days from the date the
motion is filed. A party who files a motion may file a reply within 14 days from the date the
response is filed. Unless otherwise directed by the Court, oral argument on a motion will not be
held.

       Note on Motions: The Court will enter an order for an evidentiary hearing if it
determines a hearing is needed after review of the parties’ briefing. Parties may address any need
for an evidentiary hearing in their briefing but should not file separate motions for evidentiary
hearings. Additionally, motions for summary judgment are discouraged and do not facilitate the
timely disposition of habeas cases before the Court.

        SERVICE: The Clerk shall serve Respondent by electronically serving copies of all
pleadings upon the Attorney General of Texas, legal counsel for Respondent. See Fed. R. Civ. P.
5(b)(2)(E). Service shall be directed to the attention of the Criminal Appeals Division, Texas
Attorney General’s Office, Austin, Texas. The Clerk shall mail a copy of each Order and/or


                                              Page 3 of 4
  Case 2:20-cv-00238-Z-BR Document 9 Filed 12/17/20            Page 4 of 4 PageID 31



Judgment issued by the Court to Petitioner and electronically serve Respondent’s counsel of
record, if any.

       IT IS SO ORDERED.

       ENTERED December 17, 2020.




                                         Page 4 of 4
